DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on December 30, 2021, which has been entered in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lareau et al. (US 6972682, of the record) in view of Benjamin et al. (US 2016/0260059).
	Re claims 1, 2, 6, 11, 12:	Lareau teaches a method of installing transient wireless network infrastructure enabling wireless communications in physical premises 
	However, Lareau does not particularly teach that the method comprising sending of the container communication unit.
Benjamin teaches a portable monitoring device (106 and 1306, “1306” has been mispresented by “806” in figure 13), wherein a user can obtain the portable monitoring device and attach to the vehicle, wherein the portable monitoring device comprising a locationing system (218) operable to determine a current location of the portable monitoring device, and further comprising by the processor (208) performing operations comprising generating an alert serving as initiating wireless communications through the network (112) interface based on a determination that the portable monitoring device entered the defined area around starting location, wherein the portable monitoring device is provided with delivery schedule data which serves as sending is performed by a parcel delivery service, wherein the portable monitoring device (106) further comprises a locationing circuit (218) and, based on execution of program code in the non-transitory processor-readable 3041/01001NP1 medium (210) by the processor (208) of the wireless gateway device, receiving location coordinates from a satellite system through the locationing circuit, a transmit/receive circuit (202) coupled with a SIM card for transmitting/receiving signals (see figs. 2, 13; paragraphs 0090, 0122-0126, 0145, 0161-0162, 0172, 0214-0216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Benjamin to the teachings of Lareau in order to recycle the monitoring device. Moreover, such 
Re claim 13: Wherein providing the messaging connectivity comprises, based on execution of program code in the non-transitory processor- readable media by a processor of the container communication unit or RMS, configuring the second type of wireless communications interfaces of the container communication unit or RMS and the wireless tags to establish wireless connections between the wireless tags and the container communication unit or RMS (col. 20, lines 12-29). 
Re claim 14:	Wherein the first type of wireless communications interface (i.e. the satellite link) has a longer range than the second type of wireless communications interface (i.e., radio frequency).  
Re claim 15:	Wherein the first type of wireless communications interface is a cellular network interface (col. 10, lines 24-46).  
Re claim 17:	Wherein the wireless tags are physically associated or coupled with respective parcels or assets (Abstract).  
Re claim 18:	Wherein the wireless tags are shipped to the physical premises by third parties (i.e., the asset with RFID tag coupled is brought to the cargo for delivery or transport).  
Re claim 19:	The method further comprising by one or more sensors (442, 444, 446, 448) in one or more of the wireless tag generating data characterizing an environmental state of the tag in response to exposure to external stimulus (i.e., variety sensors can be a component of the tag (400), col. 13, lines 9-18).  
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lareau as modified by Benjamin as applied to claim 1 and 3 above, and further in view of Schmotzer et al. (US 2018/0086306).
In addition to the teachings of Lareau/Benjamin have been discussed above, Lareau/Benjamin also teach that the first type of wireless communications can be a satellite link or a cellular communication (col. 10, lines 24-46 of Lareau) and any type of network (paragraph 0113 of Benjamin).
However, Lareau/Benjamin fairly suggest that the first type of wireless communications interface is a Long Range Wide Area Network (LoRaWAN) interface.  
Schmotzer teaches a wireless network (304) for tracking wheels wherein the wireless network comprise different types of wireless communication interfaces including a Long Range Wide Area Network (LoRaWAN) (see fig. 3; paragraph 0034).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Schmotzer to the teachings of Lareau/Benjamin in order to provide multiple communication interfaces for communicating with devices equipped with different types of the wireless communication interfaces including the Long Range Wide Area Network (LoRaWAN) interface.



Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 4, 5, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the method comprising removal an adhesive tape platform segment adhered to a respective parcel from the respective parcel renders the adhesive tape platform segment nonfunctional, the parcel comprises printed instructions to keep the wireless gateway device in the physical premises, the printed instructions displayed on one or more of a letter contained inside the parcel, a label adhered to the parcel, on the wireless gateway device, and on a surface of the parcel itself, automatically sending a replacement wireless gateway device to the physical premises with a second parcel, and wherein the components of each wireless peripheral device are encapsulated within a respective segment of adhesive tape.

Response to Arguments
Applicant’s arguments, see page 9, line 15+, filed December 30, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887